Citation Nr: 0903019	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  03-36 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a right eye 
disability.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a right elbow 
disability.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for bilateral flat 
feet.

9.  Entitlement to a compensable evaluation for status post 
whiplash injury with C7 compression prior to February 10, 
2004.

10.  Entitlement to an evaluation greater than 10 percent for 
status post whiplash injury with C7 compression prior to 
November 7, 2007.

11.  Entitlement to an evaluation greater than 20 percent for 
status post whiplash injury with C7 compression beginning 
November 7, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from March to April 1981, 
and from April 1986 to May 1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, in which service connection for a left 
ankle disability, migraine headaches, residuals of a right 
eye injury with vision loss, bilateral tinnitus, bilateral 
hearing loss, a right elbow condition, sinusitis, and 
bilateral flat feet was denied, and in which a compensable 
evaluation for the service connected status post whiplash 
injury with C7 compression was denied.

In September 2004 and April 2008 rating decisions, the RO 
increased the evaluation assigned the veteran's cervical 
spine disability to 10 percent, effective in February 2004, 
and to 20 percent, effective in November 2007, respectively.  
However, as these actions do not constitute a full grant of 
all benefits possible, and as the veteran has not withdrawn 
his claim, the issue concerning entitlement to an increased 
rating for status post whiplash injury with C7 compression 
remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The case was remanded in July 2006 for further development.  


FINDINGS OF FACT

1. In an April 2008 rating decision, the RO granted the 
veteran's claim for service connection for migraine 
headaches, evaluating the disability as 10 percent disabling 
effective in February 2000.  The veteran has not appealed the 
evaluation or the effective date assigned.

2.  In an April 2008 rating decision, the RO granted the 
veteran's claim for service connection for left ankle 
arthralgia, evaluating the disability as noncompensable, 
effective in February 2000.  The veteran has not appealed the 
evaluation or the effective date assigned.

3.  In an April 2008 rating decision, the RO granted the 
veteran's claim for service connection for the residuals of 
right eye injury with vision loss, evaluating the disability 
as noncompensable effective in February 2000.  The veteran 
has not appealed the evaluation or the effective date 
assigned.

4.  The medical evidence demonstrates that bilateral hearing 
loss is the result of active service.

5.  The medical evidence demonstrates that bilateral tinnitus 
had its onset during active service.  

6.  The preponderance of the evidence does not reflect that 
the veteran has a current right elbow disability.

7.  The preponderance of the evidence does not reflect that 
the veteran has a current sinusitis disability.

8.  The medical evidence shows that bilateral flat feet, 
which pre-existed his entry to his second period of active 
service, were aggravated by active service.

9.  Prior to February 10, 2004 the service connected cervical 
spine disability was manifested by limitation of motion no 
greater than slight under the old criteria; and, under the 
new criteria, manifested by combined cervical spine motion 
limited to 280 degrees (with flexion limited to 45 degrees) 
at its most limited, absent ankylosis, findings of fractured 
or deformed vertebrae, and other neurological impairment.

10.  Prior to November 7, 2007, the service connected 
cervical disability was manifested by limitation of motion no 
greater than slight under the old criteria; and, under the 
new criteria, manifested combined cervical spine motion 
limited to 280 degrees (with flexion limited to 45 degrees) 
at its most limited, absent ankylosis, findings of fractured 
or deformed vertebrae, and other neurological impairment.

11.  Beginning November 7, 2007, the service connected 
cervical spine disability was manifested by severe limitation 
of motion under the old criteria; and, under the new 
criteria, manifested by flexion limited to 15 degrees at its 
most limited, absent ankylosis, findings of fractured or 
deformed vertebrae, and other neurological impairment.


CONCLUSIONS OF LAW

1. There is no longer an issue of fact or law before the 
Board pertaining to the claim for service connection for a 
left ankle disability. 38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.101 (2008).

2. There is no longer an issue of fact or law before the 
Board pertaining to the claim for service connection for 
migraine headaches. 38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 20.101 (2008).

3. There is no longer an issue of fact or law before the 
Board pertaining to the claim for service connection for a 
right eye disability. 38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.101 (2008).

4.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 
(2008).

5.  The criteria for service connection for bilateral 
tinnitus loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.385 (2008).

6.  The criteria for service connection for a right elbow 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303 (2008).

7.  The criteria for service connection for sinusitis are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).

8.  The criteria for service connection for bilateral flat 
feet are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306 
(2008).

9.  The criteria for an evaluation of 10 percent, and no 
greater, are met prior to February 10, 2004. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1 - 4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5290 (effective 
prior to September 23, 2002) and Diagnostic Code 5240 
(effective beginning September 23, 2002)

10. The criteria for an evaluation greater than 10 percent 
are not met prior to November 7, 2007.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1 - 4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5290 (effective 
prior to September 23, 2002) and Diagnostic Code 5240 
(effective beginning September 23, 2002).

11. The criteria for an evaluation of 30 percent, and no 
greater, are met beginning November 7, 2007. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1 - 4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5290 (effective 
prior to September 23, 2002) and Diagnostic Code 5240 
(effective beginning September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a). The Board may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed. 38 U.S.C.A. § 7105.

In an April 2008 rating decision, the RO granted service 
connection for migraine headaches, evaluating the disability 
as 10 percent disabling; for left ankle arthralgia, 
evaluating the disability as noncompensable; and for 
residuals of right eye injury with vision loss, evaluating 
the disability as noncompensable.  All grants of service 
connection are effective in February 2000.  The veteran has 
not appealed the evaluations or the effectives date assigned.

As a result, the grants of service connection for migraine 
headaches, a left ankle disability, and residuals of a right 
eye injury with vision loss has fully resolved those issues 
and renders the appeal moot as to those issues because the 
relief sought on appeal, the grant of service connection, has 
been accomplished without the need for action by the Board. 
38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.

II.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The veteran filed his initial claim in February 2000.  The RO 
provided pre-adjudication notice of the changes in law 
effected by the VCAA in March 2001, but this notice was 
inadequate.  The case was remanded in July 2006 to provide 
additional notice.

Additional VCAA notice was subsequently provided in July 2006 
and October 2007.  These letters included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letters 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claims, and any medical evidence of current disabilities.

The rating decisions, November 2003 statement of the case and 
subsequent statements of the case explained the reasons the 
claims were denied and provided the appellant with the 
relevant regulations for his service connection claims, 
including those governing VA's notice and assistance duties.  
The November 2003 statement of the case provided the old 
criteria governing the evaluation of spine disabilities and, 
in particular, of Diagnostic Code 5290, which concerns the 
evaluation of cervical spine disabilities.  The June 2008 
supplemental statement of the case provided the revised 
criteria, which includes the general rating formula now use 
for evaluating spinal disabilities.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  A reasonable person 
would have understood from the information that VA provided 
what was necessary to prevail in the claims for service 
connection and for increased evaluations, and the veteran had 
a meaningful opportunity to participate in the adjudication 
of his claim such that the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran VA 
examinations, and afforded the appellant the opportunity to 
testify before the Board, which he initially requested.  
However he failed to report for his scheduled hearing.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file 
and the veteran has not contended otherwise.  

III.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

Hearing Loss and Tinnitus

Parts the veteran's service medical records are virtually 
illegible.  For example, it is difficult to determine the 
dates of the audiograms the veteran underwent during active 
service.  

At entrance to the veteran's second period of active service, 
the veteran's hearing was measured as follows:

February 
1986
HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
10
5
0
0
0






During active service, his hearing was measured as follows:

April 
1986
HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
10
0
5
5
5

April 
1986
HERTZ
(Retest)
500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
10
0
5
5
5

Illegibl
e Date
HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
10
0
5
5
5

Illegibl
e Date
HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
5
20
LEFT
10
5
5
5
0

Illegibl
e Date
HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
0
5
5
5




March 
1990
HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
0
15
15
LEFT
5
5
0
10
10


March 
1990
HERTZ
(Retest)
500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
5
5
0
5
0

At discharge from the veteran's second period of active 
service, his hearing was measured as follows:

April 
1990
HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
5
0
0
5
0

The physician noted on the discharge physical that the 
veteran denied any change in his hearing.  

While the veteran's findings of hearing acuity at entrance to 
and discharge from his second period of active reflect no 
significant change between them, audiometric results measured 
during active service do reflect decrease in hearing acuity, 
as demonstrated above.






VA examination conducted in November 2007 shows pure tone 
thresholds measured as follows:

November
2007
HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
20
30
25
LEFT
25
20
15
30
35

Average pure tone threshold was calculated at 25 decibels in 
the right ear, and 25 in the left ear.  Speech recognition 
was measured at 76 percent on the right and 80 percent on the 
left.  The examiner diagnosed mild sensorineural hearing loss 
in both ears but indicated that the veteran did not manifest 
hearing loss within the regulatory definition of hearing 
loss.  That conclusion by the examiner was clearly wrong.

VA regulations state that speech recognition at less than 94 
percent does meet the regulatory criteria for hearing loss.  
See 38 C.F.R. § 3.385.  The examiner dismissed the veteran's 
speech recognition scores as poorer than expected for the 
puretone results measured.  However, the examiner did not 
provide a medical rationale for doing so.  Rather, in 
discussing his review of the claims file, he noted that the 
claim for service connection for hearing loss had been denied 
twice, and that no new evidence contraverting the decision 
was evident.

Concerning the claim for tinnitus, the veteran reported 
bilateral buzzing tinnitus with onset in 1988 during active 
service when a very large explosion occurred.  He described 
it as presently occurring two or three times a week.  The 
examiner accepted the veteran's subjective report of 
tinnitus, but found that it, too, was not the result of the 
veteran's active service.  The examiner's rationale was that 
the claim for tinnitus had been previously denied, and that 
no new material had been submitted to support the veteran's 
claim.  Therefore, the examiner stated, it was less likely 
than not that the tinnitus was due to military service.

Review of the June 2002 rating decision shows that service 
connection for hearing loss was denied on the basis that 
service medical records showed hearing within normal limits 
at discharge and the medical evidence presented no 
audiometric findings establishing current hearing loss within 
the criteria.  

The Board observes that no current audiometric findings were 
then of record.  

The veteran failed to report to his scheduled March 2000 VA 
examination.  In his December 2003 substantive appeal, the 
veteran explained that he did not know he had been scheduled 
for an exam as he never received notice for any VA 
examinations because the notices had been sent to an 
incorrect address.  He stated he was willing to report for VA 
examination.  Accordingly, VA examination was scheduled in 
February 2004, and the veteran did report.  However, the 
examination covered only the already service-connected 
cervical spine   A September 2004 supplemental statement of 
the case continued the denial based on no findings of current 
hearing loss, and additionally noted that there was no 
evidence of a nexus, or causal link between any current 
diagnosis and active service.  It was not until November 2007 
that the veteran was accorded a VA audiology examination.  

The record shows that the veteran's living situation has been 
precarious and that he has had several addresses during the 
appeal period, including at private and VA homeless 
facilities.  The record shows that the veteran has made 
attempts to keep the VA updated as to his whereabouts.  From 
the time the veteran filed his claim in February 2000 to the 
date of the scheduled VA examination in March 2000, the 
veteran provided only one address, along with his claim 
submission in February 2000.  The letter notifying the 
veteran to report for VA examination is not of record, and it 
cannot be determined that it was correctly addressed.  
Notwithstanding, VA treatment records show the veteran was 
then being seen at a VA facility and there are no notices of 
failure to appear for appointments.

In view of the totality of the record showing the veteran has 
made good faith efforts to keep VA apprised of his addresses, 
the precarious nature of the veteran's living situation, and 
the fact he did report for scheduled VA examination 
thereafter, the Board accords the veteran benefit of the 
doubt and finds that he had good cause for hi failure to 
appear for the March 2000 examination.  See 38 C.F.R. 
§ 3.655.

The reasons the audiologist expressed in the November 2007 VA 
examination report for dismissing the veteran's speech 
discrimination scores and finding no etiological connection 
between any hearing impairment and active service are not 
medical.  The examiner does not point to any documentation in 
the veteran's service medical records to support or explain 
his opinions.  Specifically, he does not discuss the various 
hearing tests during active service that demonstrate decrease 
in hearing.  To the extent that the examiner's observation of 
previous decisions denying service connection for hearing 
loss has any probative value, as noted above, these decisions 
were based on a lack of audiometric findings.  Furthermore, a 
new and material analysis does not apply here, as the veteran 
appealed the initial, June 2002, denial.

The November 2007 opinions are therefore inadequate for the 
purposes of determining the presence of hearing loss and 
etiology of the manifested hearing impairment. See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The Board accepts the 
audiometric findings of hearing acuity and speech 
discrimination, and finds that the veteran's hearing loss 
meets the criteria under 38 C.F.R. § 3.385.  As to the 
presence of tinnitus, the examiner accepted the veteran's 
subjective report of tinnitus.  The medical evidence offers 
no reason to disagree.

Service personnel records show that the veteran's military 
occupational specialty was as a rifleman.  This is consistent 
with the veteran's report of exposure to live fire and large 
explosives.  

Given that service medical records show some decrease in 
hearing during active service, the veteran's MOS and 
consistency of that MOS with exposure to acoustic trauma, and 
the veteran's reported onset of tinnitus in 1988, the Board 
finds the evidence is in equipoise.

There are no other findings or opinions against a finding 
that the manifested hearing loss and tinnitus are the 
etiological result of the veteran's second period of active 
service. 
Thus the benefit of the doubt doctrine applies.  See 
38 C.F.R. § 3.102.  Service connection for bilateral hearing 
loss and tinnitus is warranted. 

Bilateral Flat Feet

In general, the veteran is presumed to have been sound upon 
entry to active service where no preexisting condition is 
noted upon entry into service. See 38 U.S.C.A. §§ 1111, 1137. 
The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and was 
not aggravated by service. See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition. See 38 U.S.C.A. § 
1153; Wagner, supra. If this burden is met, then the veteran 
is not entitled to service-connected benefits.

However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service. Id. This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded. See 38 
C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but may bring a 
claim for service-connected aggravation of that disorder. See 
38 U.S.C.A. § 1153; Wagner, supra. In that case, 38 U.S.C.A. 
§ 1153 applies and the burden falls on the veteran to 
establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If the presumption of aggravation 
under 38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by establishing that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153; see also Jensen, supra; 38 
C.F.R. § 3.306.

Here, the veteran's report of medical examination at entrance 
to his second period of active duty clearly shows that he was 
found to exhibit pes planus, described as mild, prior to his 
entrance into his second period of active service.  The 
evidence of record thus constitutes clear and unmistakable 
evidence that the condition preexisted his second period of 
service. Doran v. Brown, 6 Vet. App. 283, 286 (1994). Thus, 
the presumption of soundness is rebutted. The issue for 
consideration is whether pes planus was aggravated beyond the 
normal progression during service.

The veteran's report of medical examination at discharge from 
his first period of service does not appear to show findings 
of a bilateral foot disability but, as noted above, the 
quality of the copies are poor and they are difficult to 
read.

In February 2008, the veteran underwent VA examination to 
determine the nature and extent of his bilateral foot 
condition.  VA and private treatment records show that he 
sustained grave injuries in a post-service motor vehicle 
accident, and the VA examination was requested in part to 
determine what foot disabilities may have been the result of 
that post-service injury.

The VA examination shows that the veteran was diagnosed with 
bilateral pes plano valgus and bilateral pes planus.  
Concerning the etiology of the condition, the examiner noted 
that service medical records shows that the veteran was 
treated for his flat feet during boot camp.  He had arch pain 
and was diagnosed with fallen arches.  He was put on light 
duty using tennis shoes and leather arch supports for four 
weeks.  During the remainder of his duty, the examiner noted, 
the veteran continued to require treatment from podiatry.  
Different orthotics were tried with varying results but never 
provided complete relief.  The examiner observed that the 
veteran exhibited similar pain in his feet from active 
service to the present, and that his condition now limits his 
ability to work on his feet.

The examiner dated the onset of the current severity in the 
veteran's bilateral foot disability to his active service.  
The examiner noted he had reviewed the claims file and 
demonstrated his familiarity with the entries therein.  
Moreover, his opinion was informed by examination of the 
veteran.  The examiner's opinion is therefore probative.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The medical evidence thus demonstrates that the pre-existing 
pes planus was aggravated by active service.

There are no findings or medical opinions against a finding 
that the veteran's preexisting pes planus seizure was 
aggravated by active service.

The standard, "clear and unmistakable evidence," imposes a 
very high burden on VA to overcome. In the absence of medical 
evidence that the increase in disability represented a 
natural progression of the disease, and given evidence that 
the underlying condition permanently worsened as documented 
by VA examination conducted in February 2008, the presumption 
of aggravation of the preexisting disorder is not rebutted by 
clear and unmistakable evidence. See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.306; VAOPGCPREC 3-03; Wagner, supra.

Service connection for bilateral pes planus based on 
aggravation is warranted.

Right Elbow Disability and Sinusitis

The November 2007 VA examination report shows no finding of a 
right elbow disability or of sinusitis.  Clinical findings 
show a normal right elbow, and no radiographic evidence of 
sinusitis.

Concerning the right elbow, the examiner opined that the 
veteran's right elbow was not permanently damaged during his 
active service.  As rationale for this opinion, the examiner 
noted that the claims file had been reviewed and that 
military X-rays were negative for right elbow fracture 
following an inservice injury to the right elbow.  No current 
treatment was evidenced after the resolution of the injury 
and current examination found no significant loss of 
function, pain, or other associated disability of the right 
elbow.

Concerning sinusitis, the examiner found no sinusitis.  
Rather, the report shows a diagnosis of nasal polyps.  The 
examiner opined that any breathing difficulty the veteran 
manifested was due to the nasal polyps, which were unrelated 
to any past sinus infections the veteran had 17 or more years 
prior.  In arriving at this opinion, the examiner stated the 
claims file had been reviewed and showed that the veteran had 
been treated in service for upper respiratory infections, 
including possible sinusitis.  The condition was not shown in 
service to be a chronic condition.  No follow up ear, nose, 
and throat treatment was required, and there were no 
recurrences.  Post-service treatment records did not show a 
history of treatment for sinusitis.  

In addition to being based on review of the claims file, 
including service medical records, the examiner's opinions 
were informed by examination of the veteran.  They are, 
therefore, probative. See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

There are no other findings or opinions establishing that the 
a right elbow disability or sinusitis are present, or that 
the nasal polyps first documented many years following 
discharge from active service are the result of active 
service.  See Maxson v. Gober, 230 F.3rd  1330, 1333 (Fed. 
Cir. 2000).

The veteran is competent, as a layman, to report that as to 
which he has personal knowledge. Layno v. Brown, 6 Vet. App. 
465, 470 (1994). However, he is not a medical professional 
and thus is not competent to determine the diagnosis of a 
right elbow disability or of sinusitis, or whether diagnosed 
nasal polyps are the result of active service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

A preponderance of the evidence is thus against the claims 
for service connection for a right elbow disability and 
sinusitis; the benefit of the doubt does not apply; and 
service connection is not warranted. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("in the absence of 
proof of a present disability, there can be no valid claim"); 
see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

III.  Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The veteran was service connected for a neck condition 
described as status post whiplash injury with C7 compression 
in a January 1991 rating decision.  The disability was 
evaluated as noncompensable under Diagnostic Code 5290, 
effective in May 1990.  In a September 2004 rating decision, 
the evaluation was increased to 10 percent under Diagnostic 
Code 5240, effective in February 2004.  In an April 2008 
rating decision, the evaluation was increased to 20 percent, 
effective in November 2007.  

The noncompensable evaluation assigned the veteran's cervical 
spine disability was assigned under Diagnostic Code 5290 for 
limitation of motion that was less than slight in severity.  
Under the regulations in effect at the time the veteran filed 
his claim, 38 C.F.R. § 4.71, a 10 percent evaluation afforded 
under Diagnostic Code 5290 contemplated limitation of motion 
of the cervical spine that was slight.  A 20 percent 
evaluation contemplated limitation of motion that was 
moderate, and a 30 percent evaluation contemplated limitation 
of motion that was severe.

Higher evaluations were afforded for favorable ankylosis of 
the cervical spine (30 percent under Diagnostic Code 5287), 
ankylosis of the entire spine in a favorable angle (60 
percent under Diagnostic Code 5286), and residuals of 
fracture vertebrae without cord involvement and manifested by 
abnormal mobility (60 percent or to be evaluated in 
accordance with limitation of motion or spasm with an 
additional 10 percent for demonstrable deformity of vertebral 
body under Diagnostic Code 5285). 

Higher evaluations could also have been warranted for 
intervertebral disc syndrome (Diagnostic Code 5293).  A 10 
percent evaluation was warranted for mild symptoms, 20 
percent for moderate, recurring attacks, 40 percent for 
severe recurring attacks with intermittent relief, and 60 
percent for pronounced persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.

In September 2002, the regulations governing the evaluation 
of intervertebral disc syndrome were revised and now instruct 
that such symptoms shall be evaluated on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. Section 4.25 separate evaluations 
of chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002.

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

In September 2003, the criteria governing intervertebral disc 
disease was reclassified as Diagnostic Code 5243. However, 
the criteria itself remained the same. Under the revised 
criteria, an evaluation of 10 percent contemplates 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least one week during the past 
twelve months.  A 20 percent evaluation contemplates 
incapacitating episodes of at least two weeks.  A 40 percent 
evaluation contemplates incapacitating episodes of at least 
four weeks.  And a 60 percent evaluation contemplates 
incapacitating episodes of at least six weeks.  In the 
revision effective September 26, 2003, the notes following 
the version of Diagnostic Code 5293 that became effective on 
September 23, 2002 were inadvertently deleted. The omission 
was corrected by 69 Fed. Reg. 32,449 32,450 (June 10, 2004), 
effective September 26, 2003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective prior to September 26, 2003, 
and Diagnostic Code 5243, effective September 26, 2003.  

Effective September 26, 2003, the revised regulations 
regarding diseases and injuries to the spine, effective 
September 26, 2003, provided a General Rating Formula for 
Disease and Injuries of the Spine. The revised criteria 
require that a spinal disability is to be evaluated under 
whichever method results in the higher evaluation, when all 
disabilities are combined, under 38 C.F.R. § 4.25, and the 
spine is to be evaluated with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.

A 10 percent evaluation under the new criteria is warranted 
for forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or combined range of 
cervical spine motion greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the heights.

A 20 percent evaluation contemplates forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees or a combined range of motion of the cervical 
spine not greater than 170 degrees or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour.

A 30 percent evaluation contemplates forward flexion of the 
cervical spine at 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is 
provided for unfavorable ankylosis of the entire cervical 
spine. A 50 percent evaluation contemplates unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent evaluation is afforded for unfavorable ankylosis of 
the entire spine.

Note (1) following the General Rating Formula stipulates that 
any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code. Note (2) reflects that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degree, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees. Note (4) 
indicates that range of motion measurements should be rounded 
to the nearest five degrees. Note (5) stipulates that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine is fixed in flexion or 
extension and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation. If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 
3.114. Following a thorough review of the various rating 
criteria, the Board finds that neither the old nor the new 
criteria are more favorable to the veteran.

Prior to February 10, 2004

VA examination conducted in February 2004 reflects findings 
of normal posture, gait, strength, and sensation.  Range of 
cervical spine motion was measured at 45 degrees flexion, 30 
degrees extension, 40 degrees right lateral flexion, 45 
degrees left lateral flexion, and 60 degrees bilateral 
rotation at its most limited.  No additional limitation of 
motion was found to be the result of fatigue, weakness, lack 
of endurance or on repetitive use.

This warrants a 10 percent evaluation under both the old and 
the new criteria.

A higher, 20 percent evaluation is not warranted for this 
time period.  Range of cervical spine motion is no more 
limited than 45 degrees flexion, or 280 degrees combined, 
taking into account pain on motion-which is no more than 
slight in severity.  And, while the examiner noted loss of 
normal cervical lordotic curve in neutral lateral position, 
there are no findings of muscle spasm or guarding resulting 
in abnormal gait or spinal contour during this time period.

Higher evaluations could also be warranted under the old or 
the new rating criteria, as noted above; however, the medical 
evidence does not show that the required manifestations are 
present. Specifically, here are no findings of favorable or 
unfavorable ankylosis of either the cervical spine or of the 
entire spine, and there are no findings of deformed or 
fractured cervical vertebrae.  The examiner specifically 
observed there were no findings of intervertebral disc 
disease or of ankylosis. Accordingly the evidence does not 
establish that a higher evaluation under these diagnostic 
codes is warranted during this time period.

In addition, the report shows no neurological manifestations 
attributable to the cervical spine.  Hence, separate, 
compensable evaluations for neurological manifestations are 
not warranted during this time period.

Prior to November 7, 2007

The medical evidence does not show that the cervical spine 
range of motion was manifested by limitation any greater than 
45 degrees flexion, or 280 degrees combined, during this time 
period.  There are no findings of abnormal posture, gait, or 
spinal contour, and no findings of ankylosis during this time 
period.

Higher evaluations could also be warranted under the old or 
the new rating criteria, as noted above; however, the medical 
evidence does not show that the required manifestations are 
present. Specifically, the veteran does not exhibit favorable 
or unfavorable ankylosis of the cervical spine or the entire 
spine, and the medical evidence does not reflect 
manifestations of deformed or fractured cervical vertebrae.  
There are further no findings of moderate recurring attacks 
of intervertebral disc symptoms, or that he has required 
prescribed bed rest for his cervical spine condition.

Accordingly the evidence does not establish that a higher 
evaluation under these diagnostic codes is warranted during 
this time period.

Finally, the medical evidence shows no findings of 
neurological manifestation attributable to the cervical 
spine.  Hence, separate, compensable evaluations for 
neurological manifestations are not warranted during this 
time period.


Beginning November 7, 2007

VA examination conducted in November 2007 reflects range of 
motion measured at 30 degrees flexion, 30 degrees extension, 
40 degrees right lateral flexion, 30 degrees left lateral 
flexion, 40 degrees right rotation, and 45 degrees left 
rotation.  However, the examiner noted that functional loss 
due to flare-ups reduced the veteran range of motion by 50 
percent.  This calculates to 15 degrees flexion at its most 
limited.  No further loss of motion was appreciated due to 
repetitive motion.  

This equates to severe limitation of motion and meets the 
criteria for a 30 percent evaluation under the old and new 
criteria.

There is no higher evaluation under Diagnostic Code 5290.

Higher evaluations could also be warranted under other 
diagnostic codes of the old or under the new rating criteria, 
as noted above; however, the medical evidence does not show 
that the required manifestations are present. Specifically, 
the veteran does not exhibit favorable or unfavorable 
ankylosis of the cervical spine or the entire spine, and the 
medical evidence does not reflect manifestations of deformed 
or fractured cervical vertebrae.  

The medical evidence further does not show that the veteran 
has manifested severe recurring attacks of intervertebral 
disc syndrome, or that any physician has prescribed bed rest 
due to the veteran's cervical spine condition.

Accordingly the evidence does not establish that a higher 
evaluation under these diagnostic codes is warranted during 
this time period.

Finally, the medical evidence shows no findings of 
neurological manifestation attributable to the cervical 
spine.  Hence, separate, compensable evaluations for 
neurological manifestations are not warranted during this 
time period.

 

Summary

The evidence warrants an evaluation of 10 percent, and no 
greater, for the cervical spine disability prior to February 
10, 2004 and of 30 percent, and no greater, beginning 
November 7, 2007.  The preponderance of the evidence is 
against an evaluation greater than 10 percent for prior to 
November 7, 2007; there is no doubt to be resolved; and an 
evaluation greater than 10 percent prior to November 7, 2007 
is not warranted. 

In evaluating the veteran's service-connected cervical spine, 
the Board considered the disabling effects of pain and pain 
on motion as indicated in the above discussions. See DeLuca 
v. Brown, 8 Vet. App. 202 (1995). The veteran's complaints of 
pain and pain on motion, and the examiner's observations of 
pain, and painful motion and limitation of motion on flare-
ups were considered in the level of impairment and loss of 
function attributed to his cervical spine disability.

The veteran is competent as a lay person to report that of 
which he has knowledge. See Layno v. Brown, 6 Vet. App. 465, 
470 (1994). However, the veteran is not competent to offer a 
medical opinion as to the extent of his disabilities, as 
there is no evidence of record that he has specialized 
medical knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007). 
However, the medical evidence does not support staged 
evaluations other than those already assigned, above.  

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). Frequent hospitalizations have not been 
shown nor has the veteran offered evidence of marked 
interference with employment due solely to his cervical spine 
disability.


ORDER

Service connection for a left ankle disability is dismissed.

Service connection for migraine headaches is dismissed.

Service connection for a right eye disability is dismissed.

Service connection for bilateral tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for bilateral pes planus is granted.

Service connection for a right elbow disability is denied.

Service connection for a sinusitis is denied.

A 10 percent evaluation, and no greater, for status post 
whiplash injury with C7 compression prior to February 10, 
2004 is granted.

An evaluation greater than 10 percent for status post 
whiplash injury with C7 compression fracture prior to 
November 7, 2007 is denied.

A 30 percent evaluation, and no greater, for status post 
whiplash injury with C7 compression beginning November 7, 
2007 is granted.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


